On Rehearing.
Upon a reconsideration of this case, and it appearing that the defendant was misled to his prejudice by the unintentional misstatement of the clerk and sheriff of the court with reference to the subpœnaing and serving of defendant's witnesses, and that defendant was, as a result thereof, deprived of the benefit of material testimony in his behalf, and without fault on his part, this court is of the opinion that the motion for a new trial should have been granted, and that the ends of justice require that this judgment be reversed, and the cause be remanded.
The application for rehearing is granted. The judgment is reversed, and the cause is remanded.
Reversed and remanded.